FILED
                             NOT FOR PUBLICATION                            APR 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FERNANDO ORTIZ-ROMERO,                           No. 09-71034

               Petitioner,                       Agency No. A076-713-230

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Fernando Ortiz-Romero, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We grant the petition for review and

remand.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA denied Ortiz-Romero’s motion to reopen without the benefit of our

decision in Reyes-Torres v. Holder, Nos. 08-74452 & 09-70214, 2011 WL

1312570 (9th Cir. April 7, 2011) (mandate pending), in which we concluded that

8 C.F.R. § 1003.2(d) did not apply to preclude a motion to reopen filed after the

petitioner had been removed. See Reyes-Torres, 2011 WL 1312570, at *2-*3

(citing Coyt v. Holder, 593 F.3d 902 (9th Cir. 2010)). We remand to the BIA in

light of this intervening case law.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                   09-71034